[Cite as Loreta v. Allstate Ins. Co., 2012-Ohio-3375.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 97921


                                     WILLIAM LORETA
                                                               PLAINTIFF-APPELLANT

                                                         vs.

                   ALLSTATE INSURANCE COMPANY
                                                               DEFENDANT-APPELLEE




                                             JUDGMENT:
                                              AFFIRMED


                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CV-735916

        BEFORE: Cooney, P.J., S. Gallagher, J., and Rocco, J.

        RELEASED AND JOURNALIZED: July 26, 2012
ATTORNEY FOR APPELLANT

Ravi Suri
850 Euclid Avenue
Suite 804
Cleveland, Ohio 44114



ATTORNEY FOR APPELLEE

Darrel A. Bilancini
Savoy & Balancini
249 Crestwood Drive
Avon Lake, Ohio 44035
COLLEEN CONWAY COONEY, P.J.:

       {¶1} Plaintiff-appellant, William Loreta (“Loreta”), appeals the trial court’s

directed verdict in favor of defendant-appellee, Allstate Insurance Company (“Allstate”).

 Finding no merit to the appeal, we affirm.

       {¶2} In September 2010, Loreta filed suit against Allstate, alleging a breach of

contract regarding his Allstate insurance contract.   Loreta claimed insufficient payment

by Allstate for water damage at his home.     In June 2011, Loreta’s counsel filed a motion

to withdraw, and the court granted the motion in September 2011. On January 5, 2012,

less than two weeks prior to the date set for trial, Loreta filed a motion for continuance to

allow time to obtain new counsel. The court denied his motion, and a jury trial was held

on January 18, 2012, at which Loreta represented himself.

       {¶3} At the close of Loreta’s case, Allstate moved for a directed verdict, arguing

that Loreta failed to present any evidence to suggest that there were damages greater than

the amount that Allstate had already paid on the claim. The court granted Allstate’s

motion, finding that “[t]here was not admissible, competent evidence to establish the

breach of contract and what damages were owing.”        The court continued by stating that

“[t]here was no testimony from any competent witness that indicated what damages were

allegedly caused, what the amount of those damages were, and that they were improperly

rejected by Allstate.”

       {¶4} Loreta now appeals, raising three assignments of error.
        {¶5} The standard of appellate review on a motion for directed verdict is de

novo.       Grau v. Kleinschmidt, 31 Ohio St.3d 84, 90, 509 N.E.2d 399 (1987). This court

is to construe the evidence presented most strongly in favor of the nonmoving party and,

after so doing, determine whether reasonable minds could only reach a conclusion that is

against the nonmoving party. Titanium Industries v. S.E.A. Inc., 118 Ohio App.3d 39,

691 N.E.2d 1087 (7th Dist.1997), citing Byrley v. Nationwide Ins. Co., 94 Ohio App.3d 1,

640 N.E.2d 187 (6th Dist.1993), appeal not accepted, 70 Ohio St.3d 1441, 638 N.E.2d

1044 (1994).       An appellate court does not weigh the evidence or test the credibility of

the witnesses. Id.       In considering the motion, this court “‘assumes the truth of the

evidence supporting the facts essential to the claim of the party against whom the motion

is directed, and gives to that party the benefit of all reasonable inferences from that

evidence.’” Becker v. Lake Cty. Mem. Hosp. W., 53 Ohio St.3d 202, 206, 560 N.E.2d

165 (1990), quoting Ruta v. Breckenridge-Remy Co., 69 Ohio St.2d 66, 68, 430 N.E.2d

935 (1982).

        {¶6} In his first assignment of error, Loreta argues that the trial court erred in

acting as a “mere umpire that could not correct clear confusion” on his part instead of

exercising reasonable control over witness examination as required by Evid.R. 611(A).1

In his second assignment of error, Loreta argues that the trial court abused its discretion in


            Evid.R. 611(A) provides that a “court shall exercise reasonable control over the mode and
        1


order of interrogating witnesses and presenting evidence so as to (1) make the interrogation and
presentation effective for the ascertainment of the truth, (2) avoid needless consumption of time, and
(3) protect witnesses from harassment or undue embarrassment.”
entering a directed verdict before he had rested and in failing to allow him to reopen his

case to present further evidence.    In his third assignment of error, he argues that the trial

court abused its discretion in failing to continue the trial after his key witness failed to

attend. All of his arguments pertain to his pro se status and shall therefore be addressed

together.

         {¶7} Loreta argues that his pro se status should be considered when reviewing

the court’s decision to grant Allstate a directed verdict.      However,     in Ohio, pro se

litigants are presumed to have knowledge of the law and of correct legal procedure, and

are held to the same standard as all other litigants. Barry v. Barry, 169 Ohio App.3d

129, 133, 2006-Ohio-5008, 862 N.E.2d 143 (8th Dist.).             Loreta cannot expect nor

demand special treatment from the judge who is to sit as impartial arbiter. Kilroy v. B.H.

Lakeshore Co., 111 Ohio App.3d 357, 676 N.E.2d 171 (8th Dist.1996).

         {¶8} First, Loreta argues that the trial court did not clearly instruct him as to the

procedures of the trial, but a review of the record reveals that the trial court attempted to

explain the process to Loreta throughout the trial.    Regardless, “[i]gnorance of the law is

no excuse, and Ohio courts are under no duty to inform civil pro se litigants of the law. *

* *” Jones Concrete, Inc. v. Thomas, 9th Dist. No. 2957-M, 1999 WL 1260308 (Dec. 22,

1999).      Loreta must be bound by the same rules and standards as civil litigants

represented by counsel.

         {¶9} Furthermore, Loreta was aware of his counsel’s desire to withdraw from the

case as early as June 2011.     Even if we were to assume that Loreta was unsure whether
counsel’s motion to withdraw would be granted, Loreta knew at the latest in September

2011, when counsel’s motion was granted, that he was without counsel.                     From

September 2011 until January 2012, Loreta failed to obtain counsel or to timely seek a

continuance in order to do so.

       {¶10} Loreta cites Henry v. Richardson, 193 Ohio App.3d 375, 2011-Ohio-2098,

951 N.E.2d 1123 (12th Dist.), to support his argument that the court should have given

him more assistance in presenting his case.            However, the instant case is easily

distinguishable because Henry involved a damages-only hearing to the bench and not a

jury. Id. at ¶ 25.

       {¶11} As the Twelfth District Court of Appeals noted in Henry, the trial court’s

questions and conduct were directed toward helping the court ascertain the truth as the

trier of fact.   Id. at ¶ 26.   The instant case involved a jury trial; thus the trial court was

not warranted in assisting Loreta in any way that might be interpreted as usurping the role

of the jury or showing partiality.      Therefore, the trial court afforded Loreta the proper

amount of instruction in representing himself pro se, and was not required nor authorized

to assist him further.

       {¶12} Second, Loreta argues that he had not rested when Allstate moved for and

was granted a directed verdict.       However, after a thorough review of the record, it is

clear that Allstate properly moved for a directed verdict at the close of Loreta’s case and

in accordance with Civ.R. 50(A)(1).         Loreta had no documents to present to the court

and no additional witnesses.      When asked if he had rested and whether he had any more
witnesses, Loreta responded, “Not to my knowledge so far.        There could be more if we

shopped around.”     The court was not in a position to grant Loreta additional leeway

when none was requested.

       {¶13} Finally, in terms of offering Loreta a continuance due to the contractor’s

failure to appear as a witness at trial, there is absolutely no record of Loreta’s seeking a

continuance, nor is there any mention or proffer of the contractor’s anticipated testimony.



       {¶14} Accordingly, Loreta’s three assignments of error are overruled.

       {¶15} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


____________________________________________________
COLLEEN CONWAY COONEY, PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
KENNETH A. ROCCO, J., CONCUR